Citation Nr: 1518617	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to December 1991 with additional service in the Army National Guard of Louisiana, with a confirmed period of active duty for training (ACDUTRA) from October 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held on December 9, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, and evidence contained in the claims file, the issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to allow for the most favorable review of the claim.


FINDINGS OF FACT

1.  The Veteran currently has tinnitus that arose during active service.

2.  The Veteran has not been shown to have current hearing loss to a degree that is considered to be a disability for VA service connection purposes.

3.   The most probative evidence of record does not demonstrate that the Veteran has PTSD as per the DSM-IV criteria, and relates the Veteran's depressive/mood disorder to current psychosocial factors as opposed to his military experiences.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for an acquired psychiatric disability, to include depression and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in July 2010, advised the Veteran what the evidence must show for service connection for PTSD, including the elements of a claim, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain.  A letter in June 2011 provided the same information in connection with the claims for entitlement to service connection for hearing loss and tinnitus.  Thus, the duty to notify has been satisfied with regard to these claims.  See Dingess/Hartman, 19 Vet. App. 473.

VA has also fulfilled its duty to assist the Veteran.  VA treatment records and service treatment records from the Veteran's period of service with the Army National Guard of Louisiana have been associated with the claims file.  Additionally, the Veteran has been afforded the opportunity to present testimony before a member of the Board.  Finally, the Veteran was provided with VA examination regarding the issues here on appeal.  The VA examiners conducted appropriate testing and stated opinions, supported by clearly-stated rationales, sufficient to adjudicate the claims.

In December 2004, the Veteran was sent a Formal Finding on the Unavailability of Service Medical Records from his period of active service, enumerating the extensive efforts made to obtain the service treatment records.  When a claimant's medical records are lost or destroyed, VA has a "heightened" duty to assist in the development of the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  VA asked the Veteran to submit any service medical records in his possession, or documents that could substitute for service medical records, such as buddy statements.  The Veteran did not provide a response in the allotted time.

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are among the "chronic diseases" enumerated under section 3.309(a).  See Fountain v. McDonald, -- Vet App. --,  No. 13-0540, 2015 WL 510609 (February 9, 2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Tinnitus

The Veteran contends that he has tinnitus that began during his period of active military service.  At the December 2014 Board hearing, the Veteran testified under oath that he served as a motor transport operator in a field artillery unit, and that he has had ringing in the ears since the first time he shot an M-16, and that it continued through service and intermittently to the present.  At the September 2011 VA examination, the Veteran reported the onset of transient head noises while in the military on guard duty in Kuwait.  The Veteran's DD Form 214 documents the Veteran's military occupational specialty (MOS) as a motor transport operator, which is consistent with his assertions regarding excessive noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates a "moderate" probability of exposure to hazardous noise for the MOS of motor transport operator, so such exposure is conceded.  

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  

While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone may be considered competent evidence to make such a determination, and the Board finds his description credible.  The Board recognizes that a September 2011 VA examination report includes an opinion that the Veteran's current tinnitus was less likely than not caused by or a result of military noise exposure, because the service treatment records are silent for complaint of tinnitus and because the Veteran entered the military with bilateral high frequency hearing loss suggesting pre-service cochlear damage known to be associated with tinnitus.  The Board notes that the Veteran's service treatment records from active service are unavailable.  The audiogram referenced by the VA examiner appears to be a September 1988 audiogram performed on entrance into the Army National Guard.  The record, which documents hearing loss in the left ear, also noted cerumen occlusion.  Another audiogram, performed approximately one month later in October 1988 upon entrance into active duty for training, shows significantly improved hearing acuity.  Additionally, although the Veteran's reserve service treatment records may document hearing loss at the frequency of 6000 hertz or higher, this does not necessarily preclude the onset of tinnitus during service, even if related to pre-service cochlear pathology.

Given the Veteran's current tinnitus and his competent and credible statements that he first experienced tinnitus during service, and has experienced ringing in his ears intermittently since separation from service, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's tinnitus arose during service, so as to allow the resolution of all reasonable doubt in favor of the Veteran.  

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted on a presumptive basis as a chronic disease which manifested to a compensable degree during or within one year following service.  See 38 U.S.C.A. §§1101, 1110, 1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

IV.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

Here, the medical evidence does not show that the Veteran has a bilateral hearing loss disability in accordance with VA regulations.  The Veteran underwent VA audiological examination in September 2011.  Audiometric testing demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
5
10
10
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

Thus, because the Veteran did not demonstrate an auditory threshold of 40 or more for any of the relevant frequencies, auditory thresholds of 26 or greater for at least 3 of the relevant frequencies, or speech audiometry of less than 94 percent for either ear, hearing loss of a disabling level for VA service connection purposes has not been shown.

The Board acknowledges the Veteran's testimony at the December 2014 Board hearing that he has had hearing difficulties which he relates to his exposure to noisy conditions, sometimes without hearing protection, during service.  The Veteran is competent to report his subjectively experienced difficulty hearing.  However, because hearing loss of a disabling level for VA service connection purposes is not a simple condition which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of bilateral hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

V.  Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorders, to include PTSD and depression, as a result of his active military service. 

At a September 2002 mental health behavioral medical consult from the VA Medical Center (VAMC) in Houston, Texas, the Veteran reported having a lot of problems, including "going crazy," not being able to sleep, being paranoid, having depression, and being angry at the government.  The Veteran stated that he joined the national guard to go to college, then got a girl pregnant so felt he needed to join the army, and next thing he knew he was on a plane to Saudi Arabia.  He reported coping by drinking beer every day.  The Veteran reported angry and depressed mood, with sleep problems and suicidal thoughts off and on.  He denied manic or anxiety symptoms.  He reported that in the Gulf War, he saw some death in the front lines and was exposed oil fires and dark clouds.  He stated he felt angry at the government about the handling of the war.  He did not report any PTSD symptoms, but reported itching and back pain.  Axis I diagnoses included alcohol and cannabis abuse, substance induced depressive disorder, and substance induced anxiety disorder.

A mental health Substance Dependence Treatment Program (SDTP) initial note from January 2003 indicates the Veteran was referred there for his substance abuse problem.  The Veteran reported alcohol and marijuana use.  When the Veteran first entered the office, he was noted to be very obviously angry.  After a short period of discussion, the Veteran reported that he had been fired from his job the previous August and revealed that he had been in Desert Storm.  He reported that he had trouble with arguments and fights throughout his life, claiming he had received several article 15s while in service.  An impression was given of alcohol/marijuana dependency and depression.

On May 25, 2010, the Veteran reported to mental health triage at the Houston VAMC.  The Veteran reported that his wife left him and said he needed to get help, and that he was separated from his wife and 11-year-old son.  He stated that half of his bi-weekly paycheck is taken for child support and that he might as well quit working because he cannot take care with the money that is left.  The Veteran stated that his son does not resemble him, and he worries that if he finds out the kid is not his he might harm his wife because he would feel cheated and has been paying so much child support.  The Veteran reported drinking four shots of hard liquor every three days and stated that he thinks he has an alcohol problem because he has tremors when getting out of it.  The Veteran reported hearing shouting voices but denied seeing things.  He stated that he is very angry with VA because he is not getting money and service connection.  The Veteran reported numerous depressive symptoms and anxiety symptoms but denied manic and cognitive symptoms.  The Veteran denied any traumatic event with relation to PTSD and when asked how military service affected him, stated that "it wasn't the best experience."  Regarding his social history, the Veteran reported sleeping in a storage room or truck, noted financial problems, and indicated that he is separated from his spouse and has three kids.  The Veteran was assessed with depression.

The Veteran telephoned VA on June 3, 2010 and indicated that he would like to open a new claim for service connection for PTSD.

A June 8, 2010 VA mental health outpatient note indicated that the Veteran was seen for complaints of being angry with VA and feeling he was not getting appropriate prescription for symptoms of PTSD.  The Veteran stated that he saw combat in Iraq as an artilleryman. At the outpatient visit, the Veteran complained of nightmares, restless sleep, irritability, startle reactions, and many somatic symptoms of hyper adrenergic state.  He stated that he was trying very hard to keep his job because he wanted to save his marriage and provide funds for his son's support, but stated that he found himself being too irritable and was afraid he was making a bad impression at times.  It was noted that the Veteran came to the emergency room 10 days prior, and admitted to periodic heavy ETOH use and was referred to SDTP.  However, the Veteran was disappointed and frustr4ated that the focus was not on his traumatic symptoms.  He denied ETOH use in the prior few days, or that he saw it as a significant problem.  The Veteran stated that he was irritable and felt angry at people, but that he had not hurt anyone and did not intend to.  He stated that he had thoughts sometimes about hurting himself, but stated he was not going to act on them.  Following mental status examination, the Veteran's affect was noted to be of mild decreased range and mild increased reactive, his mood was mild depressed and irritable, his eye contact was fair, behavior was noted to be calmed after ventilating, his thought process was mild concrete, and his thought content was focused on PTSD symptoms and desire to help his family.  The physician recorded an impression of likely PTSD, marginal adaption, needs further assessment; ETOH abuse/dependence.  

A June 9, 2010 mental health inpatient admission evaluation note from the Houston VAMC noted the Veteran's report of depressed mood, homicidal thoughts, irritability, nightmares, sleep disturbances, and avoidance in the context of experiences he had while in combat.  The Veteran reported having difficulties at work and feeling like his irritability was jeopardizing his standing at work.  He denied manic symptoms.  Under PTSD symptoms, the note states that the Veteran reported a history of traumatic event including combat trauma when he was in artillery.  He reported frequent nightmares of the trauma, avoiding thoughts, feelings or talking about the trauma, diminished interest and participation in significant activities, depressed mood, feelings of detachment or estrangement from others, decreased interest in pleasurable activities, restricted range of emotions, difficulty in falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response. He also reported excessive guilt, fatigue or loss of energy, indecisiveness, diminished ability to concentrate, psychomotor retardation, isolation and social withdrawal, as well as anxiety symptoms including restlessness, feeling keyed up or on edge, difficulty concentrating, irritability, and sleep disturbance.  The Veteran denied psychotic or cognitive symptoms and denied having panic attacks.  The Veteran was assessed with PTSD and history of alcohol abuse, in remission.

In September 2010, the Veteran was seen for a VA primary care follow-up.  He noted that he had started working for a bank, but that child support and student loans were taking some of his check.  He reported still battling nightly nightmares and waking up sweating.  He was assessed with depression- better today but still experiencing regular PTSD symptoms involving nightly nightmares.

The Veteran submitted a letter in October 2010, noting that he served on active duty with a field artillery unit that supported the "big gun" when they went out.  He reported being deployed to Saudi Arabia and having job of burning human waste in big foot tubs covered in diesel.  He noted moving to Iraq in early 1990 and while heading in, seeing dead Iraqi Republican Guard Soldiers.  The Veteran stated that he was mad and had suicidal ideation when he got back from service, thinking about how much he had messed up his life.  He described being angered by arriving home and "everybody but [his] people" were out in a welcome home parade.  The Veteran reported not liking being around a lot of people, not watching war movies, playing war games, or going to meetings with coworkers.  He said he does not like helicopters, lightning or backfiring cars because they make him jumpy and scared to the point he thinks he will hurt someone if they get close to him.  He stated that he feels ready to burst, and has feelings of rage, anger, hurt, and tiredness; reporting he does not go to family get-togethers because he might burst on them.

In a February 2011 statement in support of his claim for service connection for PTSD, the Veteran identified the following stressors: 1) driving a heavy expanded mobility tactical truck (HEMTT) through areas and seeing dead bodies on the highway of death and 2) having to be on constant alert and hearing sirens.

The record contains a February 2011 VA mental health triage note.  The Veteran presented with irritability and explained he was at the DAV office for disabled veterans and became upset when they explained he was not eligible.  The Veteran described his mood as rage like since he came back from the military and admitted to having flashbacks of his time in Iraq and nightmares of men dead on the streets.  He denied panic attacks and expressed wanting to keep control of his emotions.  He admitted to having passive homicidal ideation and suicidal ideation occasionally.  He stated that he had a lot of stressors bud did not want to talk about it because it would "get [him] more angry."  The Veteran reported flashbacks of helicopters and thinking about scud missiles.  When asked how his military service affected him, he reported nightmares and flashbacks.   The assessment was history of PTSD, depression, and marijuana abuse presenting with irritability after hearing news of not being VA eligible.  The Veteran had been off medications that had been helping his mood.  Axis I diagnoses were anxiety disorder, PTSD, and depression.

The Veteran was provided with a neuropsychiatric VA examination in May 2011.  The Veteran was noted to serve as an overall reliable historian but was found by the examiner to not be consistently believable as his story would change or was overly vague.  Of service, the Veteran stated that while he was in Saudi Arabia, all he knew was they had to "stop [the enemy] from coming into Saudi Arabia and we made them get out of Kuwait."  The Veteran reported disciplinary actions while in the service, including an Article 15 for not driving his HEMTT as directed.  He said they had just seen another HEMTT blown up by a mine and did not want that to happen to him.  He was restricted to the barracks but then reported it was a monetary fine.   The Veteran reported his most frightening experience during service as traveling down the "highway of death" and seeing tanks that had been blown up on the side of the road.  The Veteran reported that he saw only the aftermath.  He also reported being involved in combat and with actual shooting while deployed, but it was noted that overall, his reports were vague and almost disconnected.  The Veteran also reported still being angry that VA was telling him he is ineligible for VA service because he did not serve for 2 full years.  Since discharge, the Veteran reported staying in a storage unit for one year, working for a collection agency for six months, and engaging in other illicit activity for money.  The Veteran reported legal problems, including being "arrested for drugs" in 1999.  

At the May 2011 VA examination, the Veteran described his mood as "R-A-G-E" connected with being "startled and seeing stuff about the war on TV" and also "thinking about half of his unemployment benefits going toward child support and being considered ineligible for VA services."   He did not report depressed mood and/or episodes of crying or tearfulness, loss of pleasure, and/or diminished participation or social withdrawal and/or isolation.  He reported he is still very frustrated about being told he is ineligible for VA services.   He stated what bothered him most regarding what was going on with him was "[his] thought processes" and thinking about things like relationship with people, suicide or hurting people, thought of shootings, etc....  The Veteran denied current suicidal ideation or homicidal ideation, and stated that he wished he could not think about war because it makes him mad.  Overall, the Veteran admitted that he had a lot of life regrets (wishes he would have stayed in school).  The examiner noted that the Veteran had a tendency to endorse multiple symptoms but that upon clarification, none were considered valid symptoms/issues.  The Veteran denied excessive worry, panic attacks, phobias, or OCD symptoms.  The examiner noted that the Veteran endorsed, but she questioned the validity, of his reports of intrusive thoughts, nighttime disturbance, startle, hypervigilance, possible avoidance, etc...  She wrote that he regrets being in the military as he feels he is now being mistreated because he did not serve two full years of active duty and states, "that isn't [his]fault."  

The May 2011 VA examiner provided a diagnosis of mood disorder, NOS, alcohol abuse, and cannabis dependence.  She stated that he reported no valid stressor while in theater that would meet the DSM-IV criteria, and continued that even if the stressor was considered valid, the Veteran does not report symptoms of re-experiencing, avoidance, and hyperarousal related to his reported stressor.  She noted that the Veteran's diagnosis of mood disorder NOS is due to his life issues and stresses (life issues, finances, and possible housing issues of which none are related to his military experiences).  The Veteran reported predominately anger/irritability and a lot of his reports of emotional problems relate to his being denied VA benefits/services.  She also noted that it is possible that his mood issues/changes are substance induced.  The May 2011 VA examiner concluded that it is her opinion that the Veteran's problems and symptoms are not caused by his military experiences.

The May 2011 VA examination report includes a special note that as soon as the Veteran entered the examination room, he became very tearful in response to being asked very basic personal details about his age and marital status.  He stated that he was "real emotional about this" and was very tearful.  As the exam proceeded, his crying subsided and he was not tearful during his discussion of his military history and current history.  The examiner noted that some symptom exaggeration or malingering is suspected because of the Veteran's history of drug abuse/dependence and the mere fact that he did not have a distressing response to talking about his military experiences although he cried, described by the examiner as almost as if on cue, before the examination actually got started. 

The Veteran was provided with another neuropsychiatric VA examination in July 2011.  The Veteran was noted to have been interviewed for one hour and the claims file was thoroughly reviewed, with the examiner giving a detailed description of the Veteran's mental health treatment history.  The examiner noted that the Veteran was not forthcoming during the evaluation.  The Veteran reported primarily duties in motor transportation operations during his active military service.  He reported he received at least two article 15s while in the military, but stated he was unsure of the reasons, stating that it was possibly "for being late for formation or something like that."  The Veteran later stated that he received an article 15 for not following a direct order.  The Veteran reported that he began drinking in the military, drinking approximately a bottle of gin on weekends.  He noted that he would smoke marijuana once on the weekends.  

Regarding military stressors, the Veteran stated that his primary duties while in Southwest Asia were with motor transportation operation as well as in artillery.  He stated that he did not have to discharge his weapon in an active combat situation.  The Veteran reported witnessing others that had been killed on the "highway of death" and did not report that anyone in his unit was killed or injured.  The Veteran also described at times being fearful related to scud missiles, stating that they could hear them go off and then have to put on their gear.  The Veteran also reported another time one of his partner's HEMMTs blew up and he was told to get into the tank but refused, continuing that he received an article 15 for this.  The examiner noted that the Veteran's description of the stressful events was rather vague and did not clearly rise to the level of DSM-IV stressor.  The examiner noted that, regardless, his stressors have been conceded by VA based on his service during the Gulf War and in Southwest Asia.  When asked what was most traumatic or upsetting during service, the Veteran responded that it was, "just burying dead bodies for nothing and fighting for nothing."  He also reported general fear related to hostile military activity, but the description was not found to rise to the level of a DSM-IV stressor.  

Regarding other trauma or stressors, the Veteran reported ongoing stressful events related to "living on the street and that just goes back and forth."  The Veteran reported that someone pulled a pistol on him once.  Regarding current psychiatric symptoms, the Veteran described his mood as "pissed off" and stated that he could not elaborate because "if I do you'll throw me in jail."  The Veteran reported a primary mood state of irritability.  He reported some decline in interest in activities, but noted he continued to enjoy going to church and felt well-connected to the people there.  He described problems with libido, fluctuating appetite, and difficulties with sleep, stating that he sleep 3-5 hours a night and indicating that he is not sure why he has difficulty sleeping but noted that he tosses and turns.  The Veteran reported that he is not happy with who he is and where he is in life.  He did not describe feelings of guilt.  When asked how long he has felt down, he stated that he did not know and that he had felt that way a long time.  He could not pinpoint at what point these symptoms began.  The Veteran reported that sleeping in a storage unit is difficult and ongoing financial difficulties also contribute to his depressed mood.

The July 2011 examiner stated that the Veteran was exposed to events similar to what other soldiers were exposed to in terms of fear of scud missiles and witnessing death on the "highway of death," noting that the Veteran did not report specifically fearing for his own life at any point of peril.  When asked how his military experiences impact him in the present, the Veteran stated, "I don't trust people, prefer to stay to myself."  The examiner noted that the Veteran did not describe other symptoms related to PTSD, and did not describe symptoms related to Criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) or D (persistent symptoms of increased arousal) that could be attributed to his reported stressors.  The Veteran did report having nightmares, but his description was vague, in that he stated he had "just different dreams, sometimes I'll be looking at a tank on fire."  

The VA examiner diagnosed depressive disorder, NOS, opining that the Veteran's symptoms of depression appear to be related to psychosocial factors including interpersonal difficulties, financial difficulties, and housing issues which do not appear to be related to his military experiences.  It was also noted that the Veteran had previously reported symptoms of depression to the outpatient providers related to dissolution of his marriage, loss of job and financial strain.  The examiner also concluded that the Veteran did not report symptoms suggestive of a diagnosis of PTSD, other than occasional nightmares, irritability, and preference to stay away from people, and that the medical records showed irritability and argumentativeness were longstanding problems evident prior to military service.  The examiner also stated that the Veteran's symptoms of avoidance, preferring to stay to himself, can also be related to his symptoms of depression.  He stated that the Veteran primarily reported anger and frustration with the government and VA system, but did not present with an anxious type reaction.


a.  PTSD

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The weight of the evidence is against a finding that the Veteran has had a current disability of PTSD at any point during the relevant claims period, from June 2010 to present.  

The Board notes that the Veteran was assessed as having PTSD in VA mental health treatment records from June 2010, September 2010 and February 2011.  In June 2010, the Veteran reported nightmares, restless sleep, irritability, startle reactions and somatic symptoms.  He also reported avoidance in context of combat experiences with the artillery.  In September 2010, it was noted that the Veteran was still experiencing regular PTSD symptoms involving nightly nightmares.  In the February 2011 VA mental health triage note, the Veteran reported rage, like that he experienced since he came back from the military, and admitted to flashbacks of his time in Iraq with nightmares of men dead on the streets.  He reported passive homicidal ideation and suicidal ideation occasionally.  The Veteran stated that he had a lot of stressors, but did not want to talk about it because it would just make him more angry.  He again reported nightmares and flashbacks of military service.

The Board notes that the Veteran is competent to report his experienced psychiatric symptoms, as they require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board, however, finds his statements regarding severe PTSD symptoms to lack credibility in that they are inconsistent with his other more-specific statements made to treatment providers and the VA examiners.  See Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Additionally, although assessments of PTSD were made in the aforementioned treatment records, the Board finds more persuasive the findings noted in VA examination reports from May 2011 and July 2011, as they were based on interview of the Veteran as well as review of the claims file and included detailed explanations for their findings.  Their conclusions that the Veteran's stressors of seeing dead bodies on the "highway of death" and being in fear of missile attacks did not rise to the level of a DSM-IV stressor, and that the Veteran did not meet the criteria for PTSD in part because of a lack of re-experiencing the stressor and lack of avoidance behaviors are found to be highly probative.  The examiners considered the Veteran's reported symptoms, and explained their reasons for discounting certain statements due to inconsistency with prior medical records and internal inconsistencies during the examination interviews.  

The Veteran's testimony, under oath, at the December 2014 Board hearing is consistent with the findings of the VA examiners.  Although the Veteran reported fearing for his life during the Gulf War, he did not describe any particular stressors other than being aware of missiles and observing bodies on the "highway of death."  He also described nightmares, but described a representative one as resulting in him waking up thinking he had a lot of flies in his face.

The Board notes that in a May 2010 mental health triage note, it is recorded that the Veteran reported depressed mood, decreased interest in pleasurable activities, difficulty staying asleep, excessive guilt, feelings of worthlessness, fatigue or loss of energy, indecisiveness, diminished ability to concentrate, poor appetite, decreased libido, low self-esteem, frequent crying spells, overly emotionality, irritability, hopelessness/helplessness, isolation and social withdrawal.  He also reported excessive anxiety and worry, difficulty controlling worry, and restlessness.  However, the Veteran specifically denied any traumatic events (when questioned regarding PTSD), and when asked about the military, stated that "it wasn't the best experience," and noted that he had a back injury.  The Veteran did not indicate that any of his symptoms were related to a military stressor at that time.  One month later, in June 2010, the Veteran reported a history of nightmares, irritability, difficulty sleeping and avoidance in the context of experiences he had while in combat.  Although the Veteran also reported at the May 2011 VA examination that he was a combat veteran, he reported at the July 2011 VA examination that he only saw the aftermath of bombings and death, and did not report that anyone in his unit was killed or injured or that he was in a situation where he had to discharge his weapon.  The Veteran also, for the first time, reported to the examiners that he saw a HEMMT blown up by a mine and received an Article 15 for not driving his HEMMT as directed following this incident.  Given the Veteran's statements that he only witnessed the aftermath of death on the "highway of death" and the July 2011 examiner's statement that the Veteran did not report specifically fearing for his own life, the Veteran's description of seeing a HEMMT blown up is only consistent if the Veteran witnessed the aftermath as opposed to the actual bombing.  In as much as the Veteran was describing an incident where he witnessed an active explosion, potentially indicating a fear of hostile military or terrorist activity, the Board finds that the statement lacks credibility when considered amongst other contradictory statements from the Veteran and because of the seemingly evolving nature of the Veteran's described experiences.     

Given the Veteran's inconsistent statements regarding his experience with combat, and a lack of any specifically described instances, the Board finds that the Veteran's general reports of combat involvement lack credibility and the weight of the evidence is against a finding that he saw combat.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the Board notes that just prior to the June 2010 treatment notes, the Veteran filed his claim for service connection for PTSD, and that his description of combat trauma when he was in artillery, with frequent nightmares of the trauma, avoiding thoughts, feelings or talking about the trauma is directly contradicted by his clear denial of military trauma just one month prior.  The Board finds that this significant change in reported history, corresponding with the Veteran's claim for compensation, further weighs against the credibility of this statement.      

The most probative evidence of record is found to come from the two VA medical examiners who had access to the full evidence of record and specifically addressed the DSM-IV criteria necessary for a diagnosis of PTSD.  In that they concluded that the Veteran does not suffer from PTSD which meets the DSM-IV criteria, and the presence of a current disability is the cornerstone of any service-connection claim, the Board finds that the weight of the evidence is against a finding of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

b.  Acquired Psychiatric Disorder other than PTSD

Although the evidence does not demonstrate that the Veteran has symptoms which rise to the level of a diagnosis of PTSD under DSM-IV criteria, the Veteran has been seen for mental health treatment throughout the appeal period and has been provided with other psychiatric diagnoses, most consistently depression or depressive disorder, NOS.

When considering the evidence of records, the Board finds that the weight of the evidence is against a finding that the Veteran's psychiatric disorder(s) is etiologically related to his military service.

The Board finds the most probative evidence of record to be the May and July 2011 VA medical opinions, which attribute the Veteran's mood disorder NOS or depressive disorder NOS, respectively, to his various current life issues and stresses, including finances, housing issues, and the dissolution of his marriage.  The Board finds the report of the VA examiners should be accorded significant probative weight, as they were based on full consideration of the Veteran's documented history and lay assertions, and are supported by a clearly-stated rationales.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

Although the Veteran has, at times, related his psychiatric symptoms to his military service, he more often attributed his anger and irritability regarding the military to his general unhappiness with his decision to join the military, his impression that the war was mishandled, and more specifically, his ineligibility for particular VA services and his inability to secure service connection and compensation for his disabilities. 

Because the preponderance of the evidence is against a finding of a nexus between the Veteran's current depressive disorder NOS/mood disorder NOS and service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In conclusion, the most probative evidence of record demonstrates that the Veteran does not have symptoms of PTSD or a stressor which meets the criteria required by the DSM-IV and did not demonstrate a nexus between the Veteran's current acquired psychiatric disorder(s) and service, instead finding that his psychiatric symptoms are most likely related to current psychosocial and financial stressors.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board therefore finds that the claim for service connection for an acquired psychiatric disorder must be denied.   




[ CONTINUED ON NEXT PAGE ]

ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


